MORSE, Justice,
concurring.
Since the indictment charged appellant with “intentionally and knowingly causing the death of Theresa Louise Pierce by choking and strangling her with his hands and arms ... in the course of committing and attempting to commit rape,” it does not appear that any scenario could be read out of the indictment involving a passerby or other than that serious bodily injury (to the victim, as already alleged) was caused in the course of the same criminal episode (as the rape of “the victim, or another” — as constitutes aggravated rape under Tex.Penal Code Ann. Sec. 21.03(a)(1)). However, since we are compelled by the holdings in King v. State, 594 S.W.2d 425 (Tex.Cr.App.1980) and Brasfield v. State, 600 S.W.2d 288 (Tex.Cr.App.1980), to reverse and remand this case for reversible error in overruling the motion to quash the indictment, because it was susceptible of an interpretation that the [unnamed] victim of the alleged [aggravated] rape was a person other than the named deceased, there is no need to decide whether the error was fundamental. Based on King and Brasfield, I concur in the necessary reversal without holding there was fundamental error in the indictment or charge.